         Case 1:21-mj-00327-GMH Document 1-1 Filed 03/22/21 Page 1 of 8




                                   STATEMENT OF FACTS

        Your affiant, Jeffrey Weeks, is a Special Agent with the Federal Bureau of Investigation
(FBI) and have been since April 2005. Currently, I am tasked with investigating criminal activity
in and around the Capitol grounds on January 6, 2021. As a Special Agent, I am authorized by
law or by a Government agency to engage in or supervise the prevention, detention, investigation,
or prosecution of violations of Federal criminal laws.

        The U.S. Capitol is secured 24 hours a day by U.S. Capitol Police. Restrictions around the
U.S. Capitol include permanent and temporary security barriers and posts manned by U.S. Capitol
Police. Only authorized people with appropriate identification were allowed access inside the U.S.
Capitol. On January 6, 2021, the exterior plaza of the U.S. Capitol was also closed to members of
the public.

        On January 6, 2021, a joint session of the United States Congress convened at the United
States Capitol, which is located at First Street, SE, in Washington, D.C. During the joint session,
elected members of the United States House of Representatives and the United States Senate were
meeting in separate chambers of the United States Capitol to certify the vote count of the Electoral
College of the 2020 Presidential Election, which had taken place on November 3, 2020. The joint
session began at approximately 1:00 p.m. Shortly thereafter, by approximately 1:30 p.m., the
House and Senate adjourned to separate chambers to resolve a particular objection. Vice President
Mike Pence was present and presiding, first in the joint session, and then in the Senate chamber.

       As the proceedings continued in both the House and the Senate, and with Vice President
Mike Pence present and presiding over the Senate, a large crowd gathered outside the U.S. Capitol.
As noted above, temporary and permanent barricades were in place around the exterior of the U.S.
Capitol building, and U.S. Capitol Police were present and attempting to keep the crowd away
from the Capitol building and the proceedings underway inside.

        At such time, the certification proceedings were still underway and the exterior doors and
windows of the U.S. Capitol were locked or otherwise secured. Members of the U.S. Capitol
Police attempted to maintain order and keep the crowd from entering the Capitol; however, shortly
around 2:00 p.m., individuals in the crowd forced entry into the U.S. Capitol, including by breaking
windows and by assaulting members of the U.S. Capitol Police, as others in the crowd encouraged
and assisted those acts.

       Shortly thereafter, at approximately 2:20 p.m. members of the United States House of
Representatives and United States Senate, including the President of the Senate, Vice President
Mike Pence, were instructed to—and did—evacuate the chambers. Accordingly, the joint session
of the United States Congress was effectively suspended until shortly after 8:00 p.m. Vice
President Pence remained in the United States Capitol from the time he was evacuated from the
Senate Chamber until the sessions resumed.

       During national news coverage of the aforementioned events, video footage which
appeared to be captured on mobile devices of persons present on the scene depicted evidence of



                                                 1
         Case 1:21-mj-00327-GMH Document 1-1 Filed 03/22/21 Page 2 of 8




violations of local and federal law, including scores of individuals inside the U.S. Capitol building
without authority to be there.

        On January 6, 2021, an individual later determined to be Russell Dean ALFORD
(“ALFORD”) posted a video from inside the U.S. Capitol to his personal YouTube page. The
video, titled “January 6, 2021,” appears to show several dozen individuals lined up in a hallway
inside the U.S. Capitol building.




                    Source URL: https://www.youtube.com/watch?v=19phOT7WTyc


      Toward the end of the video, at approximately time stamp 00:45, ALFORD turns the
camera around on himself and can be seen wearing yellow or orange-tinted glasses and a
backwards tan cap.




                                                 2
        Case 1:21-mj-00327-GMH Document 1-1 Filed 03/22/21 Page 3 of 8




               Source URL: https://www.youtube.com/watch?v=19phOT7WTyc

        On January 7, 2021, ALFORD posted a second video titled “stuff” to his personal YouTube
page. The “stuff” video depicts what appears to be the same hallway with individuals lined up
against the walls. In this video, the individuals in the hallway can be heard yelling about a woman
who had purportedly been shot inside the Capitol.




                                                3
        Case 1:21-mj-00327-GMH Document 1-1 Filed 03/22/21 Page 4 of 8




                Source URL: https://www.youtube.com/watch?v=xk9nElpPRK8

        Your affiant has reviewed security camera footage from inside the U.S. Capitol building.
The footage appears to show ALFORD entering the upper House door on the southeast side of
the Capitol building at approximately 2:43 p.m. EST (Photo 1), and leaving the same door at
approximately 2:54 p.m. EST. (Photos 2, 3). In these screenshots, ALFORD—circled in red by
your affiant—is seen wearing the same yellow or orange-tinted glasses and backwards tan cap as
in the “January 6, 2021” video posted to ALFORD’s personal YouTube page. ALFORD also
appears to be wearing a black leather jacket with the “Hard Rock Café” emblem embroidered on
the back. (Photo 2).




                                            Photo 1


                                               4
        Case 1:21-mj-00327-GMH Document 1-1 Filed 03/22/21 Page 5 of 8




              Photo 2                                             Photo 3

       Your affiant has also reviewed body-worn camera footage from a Metropolitan Police
Department Officer who was dispatched to assist U.S. Capitol Police on January 6, 2021. The
footage is from inside a hallway of the Capitol building. In this footage, ALFORD appears to be
standing against the wall in his yellow or orange-tinted glasses and backwards tan cap. (Photos
4, 5).




                                           Photo 4




                                               5
        Case 1:21-mj-00327-GMH Document 1-1 Filed 03/22/21 Page 6 of 8




                                            Photo 5

                                   Identification of ALFORD

        On January 20, 2021, FBI agents interviewed ALFORD at his place of business, Alford’s
Paint & Body Shop, in Hokes Bluff, Alabama. Immediately after the agents identified
themselves as FBI, ALFORD stated, “I wondered when y’all were going to show up. Guess
you’ve seen the videos on my Facebook page.” ALFORD then asked the FBI agents whether
they were there to take him to jail. The FBI agents informed ALFORD that they were not, but
that lying to an FBI agent could be punishable by more than a year in federal prison. ALFORD
confirmed that he understood and stated that he was not going to lie about anything.

        After stating his full name, ALFORD told the FBI agents that he attended the Trump rally
in Washington, D.C. on January 6, 2021. He explained that he had wanted to attend a Trump
rally for quite some time, and thought this could be his last opportunity to do so. ALFORD
stated that on January 5, 2021, he and a friend drove to just outside Washington, D.C. and rented
a hotel room. The next day, they drove into Washington, D.C. to attend the Trump rally near the
White House.

       ALFORD stated that at the end of the rally, he began walking with the crowd toward the
U.S. Capitol. ALFORD said that he entered the U.S. Capitol building through a door that was
broken open, but he did not see who in the front of the crowd had opened the door.




                                               6
        Case 1:21-mj-00327-GMH Document 1-1 Filed 03/22/21 Page 7 of 8




        ALFORD then showed the agents some videos that he took inside the U.S. Capitol on his
mobile phone. According to the agents, the videos appeared to match the videos that ALFORD
had previously posted to YouTube on January 6 and January 7, 2021. ALFORD also confirmed
to the agents that he personally filmed these videos inside the U.S. Capitol building.

        Before leaving ALFORD’s auto body shop, the agents asked ALFORD to email them
copies of his videos. Later that day, one of the agents received two blank emails from
“russellalfordbodyshop@gmail.com.” The agent responded to the emails asking ALFORD to re-
send the videos because the attachment had not come through. On February 4, 2021, the agent
emailed ALFORD to ask if the agent could bring a DVD to ALFORD’s auto body shop to burn a
copy of the videos. ALFORD then called the agent and invited the agent to come to the auto
body shop the following day to copy the videos from ALFORD’s phone. On February 5, 2021,
the agent returned to ALFORD’s auto body shop and obtained ALFORD’s written consent to
download the photos and videos from his mobile phone.

        Upon reviewing the photos and videos from ALFORD’s phone, the agent located the
videos ALFORD had posted to his YouTube page, as well as several more videos of ALFORD
and other individuals inside the U.S. Capitol building. Photos 6 through 8 are screenshots from
the photos and videos obtained with ALFORD’S consent from ALFORD’s phone. The vantage
point from Photo 8 appears to be consistent with where ALFORD is seen standing in the security
camera footage depicted in Photo 3.




    Photo 6                               Photo 7                                 Photo 8




                                              7
         Case 1:21-mj-00327-GMH Document 1-1 Filed 03/22/21 Page 8 of 8




       The FBI agent in Alabama has also confirmed with ALFORD that his username on
Facebook is: russell.alford.186. The FBI agent in Alabama has reviewed ALFORD’s public
Facebook account and has confirmed to your affiant that it contains photographs and videos that
appear to have been taken on January 6, 2021.

        Finally, the FBI agent in Alabama has reviewed the screenshots of ALFORD from the
security and body-worn camera footage and has confirmed to your affiant that the individual
depicted is the same individual he interviewed repeatedly in Hokes Bluff, Alabama in January and
February 2021. Therefore, based on your affiant’s personal knowledge and conversations with
Alabama FBI agents, your affiant can confirm that the individual depicted in each of the above
photos and screenshots is, in fact, ALFORD.

        Based on the foregoing, your affiant submits that there is probable cause to believe that
Russell Dean ALFORD violated 18 U.S.C. § 1752(a)(1) and (2), which makes it a crime to (1)
knowingly enter or remain in any restricted building or grounds without lawful authority to do;
and (2) knowingly, and with intent to impede or disrupt the orderly conduct of Government
business or official functions, engage in disorderly or disruptive conduct in, or within such
proximity to, any restricted building or grounds when, or so that, such conduct, in fact, impedes or
disrupts the orderly conduct of Government business or official functions; or attempts or conspires
to do so. For purposes of Section 1752 of Title 18, a “restricted building” includes a posted,
cordoned off, or otherwise restricted area of a building or grounds where the President or other
person protected by the Secret Service, including the Vice President, is or will be temporarily
visiting; or any building or grounds so restricted in conjunction with an event designated as a
special event of national significance.

        Your affiant submits there is also probable cause to believe that Russell Dean ALFORD
violated 40 U.S.C. § 5104(e)(2)(D), (G), which makes it a crime to willfully and knowingly (D)
utter loud, threatening, or abusive language, or engage in disorderly or disruptive conduct, at any
place in the Grounds or in any of the Capitol Buildings with the intent to impede, disrupt, or disturb
the orderly conduct of a session of Congress or either House of Congress, or the orderly conduct
in that building of a hearing before, or any deliberations of, a committee of Congress or either
House of Congress; and (G) parade, demonstrate, or picket in any of the Capitol Buildings.


                                                      ________________________________
                                                      Jeffrey Weeks
                                                      Special Agent
                                                      Federal Bureau of Investigation

Attested to by the applicant in accordance with the requirements of Fed. R. Crim. P. 4.1 by
telephone, this 22nd day of March 2021.                                 Digitally signed by
                                                                      G. Michael Harvey
                                                                      Date: 2021.03.22
                                                      ___________________________________
                                                                      12:52:48 -04'00'
                                                      G. MICHAEL HARVEY
                                                      U.S. MAGISTRATE JUDGE

                                                  8
